            Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
ZARRIN GOMEZ,                          :
                                       :
                                                        CASE NO.: __________________
                Plaintiff,             :
                                       :
      -against-                        :
                                       :
SPARK THERAPEUTICS, INC., STEVEN       :
M. ALTSCHULER, LARS EKMAN,             :
KATHERINE A. HIGH, JEFFREY D.          :
MARRAZZO, ANAND MEHRA, VINCENT :
MILANO, ROBERT J. PEREZ, ELLIOT        :
SIGAL, and LOTA ZOTH,                  :
                                       :
                Defendants.            :
-------------------------------------- X

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff Zarrin Gomez (“Plaintiff”), by and through his attorneys, alleges the following

  upon information and belief, including investigation of counsel and review of publicly-available

  information, except as to those allegations pertaining to Plaintiff, which are alleged upon

  personal knowledge:

                                   NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Spark Therapeutics, Inc. (“Spark” or

the “Company”) and the members of the Company’s board of directors (collectively referred to

as the “Board” or the “Individual Defendants” and, together with Spark, the “Defendants”) for

their violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United States

Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-

9”). Plaintiff’s claims arise in connection with the proposed tender offer by Roche Holdings, Inc.

(“Parent”) and 022019 Merger Subsidiary, Inc. (“Merger Sub,” and together with Parent, “Roche”)



                                                  1
            Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 2 of 15



to acquire all of the issued and outstanding shares of Spark (the “Tender Offer”).

       2.       On February 22, 2019, Spark entered into an Agreement and Plan of Merger (the

“Merger Agreement”) by and among the Company and Roche, pursuant to which, among other

things, Merger Sub will merge with and into Spark, the separate existence of Merger Sub will

cease and Spark will continue as the surviving corporation and as a wholly owned subsidiary of

Merck (the “Proposed Transaction”).

       3.       Under the terms of the Merger Agreement, each shareholder of Spark common

stock will be entitled to receive $114.50 in cash (the “Offer Price”).

       4.       On March 7, 2019, in order to convince Spark’s public common shareholders to

tender their shares, the Board authorized the filing of a materially incomplete and misleading

Schedule 14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”)

with the SEC.

       5.       In particular, the Recommendation Statement contains materially incomplete and

misleading information concerning: (i) financial projections for Spark; and (ii) the valuation

analyses performed by Spark’s financial advisor, Centerview Partners LLC (“Centerview”) in

support of its fairness opinion.

       6.       The Tender Offer is scheduled to expire at 11:59 p.m., Eastern Time, on April 3,

2019 (the “Expiration Time”). It is imperative that the material information that has been omitted

from the Recommendation Statement is disclosed to the Company’s shareholders prior to the

Expiration Time so they can properly determine whether to tender their shares.

       7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act and Rule

14d-9. Plaintiff seeks to enjoin Defendants from closing the Tender Offer or taking any steps to




                                                 2
            Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 3 of 15



consummate the Proposed Transaction unless and until the material information discussed below

is disclosed to Spark’s public common shareholders sufficiently in advance of the Expiration Time

or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                   JURISDICTION AND VENUE

       8.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(d)(4), 14(e), and 20(a) of

the Exchange Act and Rule 14d-9.

       9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. § 78aa, as well

as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this

District. Indeed, Spark’s common stock trades on the Nasdaq, which is also headquartered in

this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases).




                                                      3
         Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 4 of 15



                                          PARTIES

       11.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Spark common stock.

       12.    Defendant Spark is a Delaware corporation with its principal place of business

located at 3737 Market Street, Suite 1300, Philadelphia, Pennsylvania 19104. Spark’s common

stock trades on the Nasdaq under the ticker symbol “ONCE.”

       13.    Defendant Steven M. Altschuler is a director of the Company.

       14.    Defendant Larks Ekman a director of the Company.

       15.    Defendant Katherine A. High is a director of the Company.

       16.    Defendant Jeffrey D. Marrazzo is Chief Executive Officer and a director of the

Company.

       17.    Defendant Anand Mehra is a director of the Company.

       18.    Defendant Vincent Milano is a director of the Company.

       19.    Defendant Robert J. Perez is a director of the Company.

       20.    Defendant Elliot Sigal is a director of the Company.

       21.    Defendant Lota Zoth is a director of the Company.

       22.    The defendants identified in paragraphs 12 through 20 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Spark, the “Defendants.”


                             SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       23.    Spark Therapeutics, Inc. focuses on the development of gene therapy products for

patients suffering from debilitating genetic diseases. Its products include LUXTURNA (voretigene

neparvovec) for the treatment of patients with confirmed biallelic RPE65 mutation-associated



                                              4
         Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 5 of 15



retinal dystrophy and viable retinal cells. The company's gene therapy product candidates comprise

SPK-8011 and SPK-8016 for hemophilia; SPK-7001 for choroideremia; and SPK-9001 for

hemophilia B. It is also developing other liver-directed gene therapies, including SPK-3006 for

Pompe disease; and neurodegenerative disease product candidates to address Huntington's disease

and others, as well as TPP1 deficiency, which is a form of Batten disease. The company's

preclinical programs targets inherited retinal diseases, including Stargardt's disease. The company

has collaboration agreement with Pfizer, Inc. for the development and commercialization of SPK-

FIX product candidates in its gene therapy program for the treatment of hemophilia B. It also has

licensing and commercialization agreement with Novartis to develop and commercialize

voretigene neparvovec outside the United States. Merck, a leading global biopharmaceutical

company known as MSD outside of the United States and Canada, has been inventing for life,

bringing forward medicines and vaccines for many of the world’s most challenging diseases.

       24.     On February 22, 2019, the Board caused the Company to enter into the Merger

Agreement.

       25.     Pursuant to the terms of the Merger Agreement, the Company’s current

shareholders only expect to receive $114.50 in cash for each share of Spark common stock they

own.

       26.     According to the February 21, 2019, Spark and Merck issued a joint press release

announcing the Proposed Transaction, which stated in relevant part:


         Roche (SIX: RO, ROG; OTCQX: RHHBY) and Spark Therapeutics, Inc.
         (NASDAQ: ONCE) today announced that they have entered into a definitive
         merger agreement for Roche to fully acquire Spark Therapeutics at a price of
         US$
         114.50 per share in an all-cash transaction. This corresponds to a total
         transaction value of approximately US$ 4.3 billion on a fully diluted basis. This
         price represents a premium of approximately 122% to Spark Therapeutics’



                                                5
Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 6 of 15



closing price on 22 February 2019 and a premium of approximately 19% to
Spark Therapeutics’52 week high share price on 9 July 2018. The merger
agreement has been unanimously approved by the boards of Spark Therapeutics
and Roche.

Under the terms of the merger agreement, Roche will promptly commence a
tender offer to acquire all outstanding shares of Spark Therapeutics common
stock, and Spark Therapeutics will file a recommendation statement containing
the unanimous recommendation of the Spark Therapeutics board that Spark
Therapeutics’ shareholders tender their shares to Roche.

Spark Therapeutics, based in Philadelphia, Pennsylvania, is a fully integrated,
commercial company committed to discovering, developing and delivering
gene therapies for genetic diseases, including blindness, haemophilia, lysosomal
storage disorders and neurodegenerative diseases.

Spark Therapeutics’ lead clinical asset is SPK-8011, a novel gene therapy for
the treatment of haemophilia A, which is expected to start Phase 3 in 2019.
Spark Therapeutics also has SPK-8016 in a phase 1/2 trial aimed at addressing
the haemophilia A inhibitor population. Additionally, Spark Therapeutics was
the first company to receive FDA approval for a gene therapy for a genetic
disease in 2017.
LUXTURNA® (voretigene neparvovec-rzyl), a one-time gene therapy product
indicated for the treatment of patients with confirmed biallelic RPE65 mutation-
associated retinal dystrophy is currently marketed in the US by Spark
Therapeutics. The European Commission granted marketing authorisation for
LUXTURNA in 2018.

Spark Therapeutics’ additional clinical assets include: SPK-9001, an
investigational gene therapy for the potential treatment of haemophilia B in
Phase 3 and SPK-7001 for choroideremia in Phase 1/2. The company is also
developing SPK-3006 for Pompe disease and SPK-1001 for CLN2 disease (a
form of Batten disease) which are expected to be ready for clinical development
in 2019, as well as additional preclinical programmes for Huntington's disease
and Stargardt disease. . . .

Terms of the Agreement

Under the terms of the merger agreement, Roche will promptly commence a
tender offer to acquire all of the outstanding shares of Spark Therapeutics’
common stock at a price of US$ 114.50 per share in cash. The closing of the
tender offer will be subject to a majority of Spark Therapeutics’ outstanding
shares being tendered in the tender offer. In addition, the transaction is subject
to the expiration or termination of the waiting period under the Hart-Scott-
Rodino Antitrust Improvements Act of 1976 and other customary conditions.



                                       6
          Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 7 of 15



          Following completion of the tender offer, Roche will acquire all remaining
          shares at the same price of US$ 114.50 per share through a second step merger.
          The closing of the transaction is expected to take place in the second quarter of
          2019.


The Recommendation Statement Omits Material Information

       27.     On March 7, 2019, Defendants filed a materially incomplete and misleading

Recommendation Statement with the SEC. The Individual Defendants were obligated to carefully

review the Recommendation Statement before it was filed with the SEC and disseminated to the

Company’s shareholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Recommendation Statement misrepresents or omits material information

that is necessary for Spark’s public common shareholders to make an informed decision

concerning whether to tender their shares, in violation of Sections 14(d)(4), 14(e), and 20(a) of the

Exchange Act and Rule 14d-9.

       28.     First, the Recommendation Statement fails to fully disclose Spark’s financial

projections. Specifically, the Company’s financial projections in the Recommendation Statement

fails to disclose, for each Case 1 through 4: (i) all line items used to calculate unlevered free cash

flow; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       29.     Furthermore, the Recommendation Statement fails to provide a concrete timeline

for the creation of Case 1 through 4 of the Company’s projections (ie were all created on the same

date or at various different point in time).

       30.     Second, the Recommendation Statement describes each of the Centerview’s

fairness opinion and the various valuation analyses performed in support of their opinion.

However, the description of Centerview’s fairness opinion and analyses fails to include key inputs

and assumptions underlying the analyses. Without this information, as described below, Spark’s




                                                 7
          Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 8 of 15



shareholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on Centerview’s fairness opinion in determining whether to tender their

shares in the Tender Offer. This omitted information, if disclosed, would significantly alter the

total mix of information available to Spark’s common shareholders.

        31.        With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

individual inputs and assumptions underlying the discount rates ranging from 11.0% to 13.0%;

        (iii) the implied terminal value of the Company; (iv) the value of tax savings from usage

of net operating losses and future losses; (v) the value of preclinical non-Luxturna / SPK-9001 /

SPK- 8011 / SPK-8016 /SPK-3006 / Huntington’s program pipeline; and (vi) the number of fully-

diluted outstanding Company shares.

        32.        With respect to Centerview’s Analyst Price Target Analysis, the Solicitation

Statement fails to disclose: (i) the price targets observed by Centerview in the analysis; and (ii) the

sources thereof.

        33.        With respect to Centerview’s Premia Paid Analysis, the Solicitation Statement

fails to disclose the premiums paid in the transactions observed by Centerview in the analysis.

        34.     These key inputs are material to Spark’s shareholders, and their omission renders

the summaries of Centerview’s analyses incomplete and misleading. As a highly-respected

professor explained in one of the most thorough law review articles regarding the fundamental

flaws with the valuation analyses bankers perform in support of fairness opinions, in a DCF

analysis a banker takes management’s forecasts, and then makes several key choices “each of

which can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55

Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the




                                                  8
            Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 9 of 15



terminal value…” Id. As Professor Davidoff explains:

                There is substantial leeway to determine each of these, and any
                change can markedly affect the discounted cash flow value. For
                example, a change in the discount rate by one percent on a stream
                of cash flows in the billions of dollars can change the discounted
                cash flow value by tens if not hundreds of millions of dollars… This
                issue arises not only with a discounted cash flow analysis, but with
                each of the other valuation techniques. This dazzling variability
                makes it difficult to rely, compare, or analyze the valuations
                underlying a fairness opinion unless full disclosure is made of the
                various inputs in the valuation process, the weight assigned for
                each, and the rationale underlying these choices. The substantial
                discretion and lack of guidelines and standards also makes the
                process vulnerable to manipulation to arrive at the “right” answer
                for fairness. This raises a further dilemma in light of the conflicted
                nature of the investment banks who often provide these opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, Spark shareholders

cannot evaluate for themselves the reliability of Centerview’s analyses, make a meaningful

determination of whether the illustrative present value per share reference ranges reflect the true

value of the Company or was the result of Centerview’s unreasonable judgment, and make an

informed decision regarding whether to tender their shares in the Tender Offer.

          35.   Defendants’ failure to provide the foregoing material information renders the

statements in the Recommendation Statement false and/or materially misleading.

          36.   In sum, the omission of the above-referenced information renders the

Recommendation Statement materially incomplete and misleading, in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the Expiration

Time, Plaintiff will be unable to make an informed decision concerning whether to tender his

shares, and he is thus threatened with irreparable harm, warranting the injunctive relief sought

herein.




                                                 9
           Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 10 of 15



                                             COUNT I

           (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

          39.   Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in connection with the Tender Offer. Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          40.   The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to shareholders via the Tender Offer and the intrinsic value of the

Company.

          41.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were




                                                  10
           Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 11 of 15



therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to shareholders although they could have done so without extraordinary

effort.

          42.    The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in deciding

whether to tender their shares or seek appraisal. In addition, a reasonable investor would view the

information identified above which has been omitted from the Recommendation Statement as

altering the “total mix” of information made available to shareholders.

          43.    Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.             Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          44.    The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Time.

                                              COUNT II

          (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act

                           and SEC Rule 14d-9, 17 C.F.R. § 240.14d-9)

          45.    Plaintiff incorporates each and every allegation set forth above as if fully set forth




                                                  11
           Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 12 of 15



herein.

          46.   Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.

          47.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) provides that:

                Any solicitation or recommendation to the holders of such a security
                to accept or reject a tender offer or request or invitation for tenders
                shall be made in accordance with such rules and regulations as the
                Commission may prescribe as necessary or appropriate in the public
                interest or for the protection of investors.

          48.   SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

                Information required in solicitation or recommendation. Any
                solicitation or recommendation to holders of a class of securities
                referred to in section 14(d)(1) of the Act with respect to a tender
                offer for such securities shall include the name of the person making
                such solicitation or recommendation and the information required
                by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair
                and adequate summary thereof.

          49.   In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                Furnish such additional information, if any, as may be necessary to
                make the required statements, in light of the circumstances under
                which they are made, not materially misleading.

          50.   The omission of information from a recommendation statement will violate Section

14(d)(4) and Rule 14d-9(d) if other SEC regulations specifically require disclosure of the omitted

information.

          51.   The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because




                                                  12
           Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 13 of 15



it omits material facts, including those set forth above, which omissions render the

Recommendation Statement false and/or misleading. Defendants knowingly or with deliberate

recklessness omitted the material information identified above from the Recommendation

Statement, causing certain statements therein to be materially incomplete and therefore misleading.

Indeed, while Defendants undoubtedly had access to and/or reviewed the omitted material

information in connection with approving the Proposed Transaction, they allowed it to be omitted

from the Recommendation Statement, rendering certain portions of the Recommendation

Statement materially incomplete and therefore misleading.

          52.    The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                             COUNT III

           (Against all Defendants for Violations of Section 20(a) of the Exchange Act)

          53.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.    The Individual Defendants acted as controlling persons of Spark within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Spark, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Recommendation Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.




                                                  13
         Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 14 of 15



       55.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.

They were thus directly involved in preparing the Recommendation Statement.

       57.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct

and proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s




                                                 14
         Case 1:19-cv-02487-ALC Document 1 Filed 03/20/19 Page 15 of 15



equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the Company discloses the material information discussed above

which has been omitted from the Recommendation Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.



                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


 Dated: March 20, 2019                                MONTEVERDE & ASSOCIATES PC
                                                 By: /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building 350 Fifth
                                                     Avenue, Suite 4405 New York, NY 10118
                                                     Tel:(212) 971-1341
                                                     Fax:(212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 15
